Case: 4:17-cv-02659-AGF Doc. #: 104 Filed: 10/23/20 Page: 1 of 3 PageID #: 495




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                )
                                        )
               Plaintiff,               )
                                        )
     v.                                 )       Case No. 4:17-CV-02659-AGF
                                        )
CHANTAY GODERT, et al.,                 )
                                        )
              Defendants.               )

               JOINT STIPULATION OF UNCONTESTED FACTS

   The parties hereby stipulate to the following uncontested facts as required by the

Court’s Amended Order Relating to Trial [Doc. No. 98]:

      1.     At all times pertinent to his Amended Complaint, Plaintiff was incarcerated

at Northeast Correction Center (“NECC”) in Bowling Green, Missouri.

      2.     At all times pertinent to Plaintiff’s Amended Complaint, Defendant Rubino

was employed at NECC as a Corrections Officer II.

      3.     At all times pertinent to Plaintiff’s Amended Complaint, Defendant Hansen

was employed at NECC as a Corrections Officer III.

      4.     At all times pertinent to Plaintiff’s Amended Complaint, Defendant Hansen

was employed at NECC as a Corrections Case Manager II.

      5.     On November 18, 2016, Plaintiff was in the NECC administrative

segregation unit and had been for about one month.

      6.     On November18, 2016, Defendants Hansen and Preston, along with Acting

Functional Unit Manager Robert Shane Henderson, conducted a classification hearing to

                                            1
Case: 4:17-cv-02659-AGF Doc. #: 104 Filed: 10/23/20 Page: 2 of 3 PageID #: 496




determine whether Plaintiff should remain in administrative segregation or be released to

general population.

       7.       Defendant Hansen, Defendant Preston, and Henderson recommended that

Plaintiff be released to general population and an agent of the warden approved that

recommendation.

       8.       Defendant Rubino was working in the administrative segregation unit on

November 18, 2016.

       9.       Plaintiff was transferred from administrative segregation to a general

population housing unit on November 18, 2016.

       10.      The parties agree to the following brief summary of the case that may used

on voir dire:

The Plaintiff in this case is Lautha Anderson, Sr. The Defendants in this case are Monica

Rubino, Taylor Preston, and Jeremy Hansen. Plaintiff claims that his constitutional rights

were violated by Defendants in that they failed to protect him by requiring him to move

from the prison administrative segregation unit to general population even though Plaintiff

informed the Defendants that his life would be at risk in general population. Plaintiff claims

that on the second day after his placement in general population he was physically assaulted

by another prisoner. Defendants deny that Plaintiff told them he believed that his life would

be at risk if he was placed in general population.

                                               Respectfully submitted,

                                               ERIC S. SCHMITT
                                               Missouri Attorney General

                                              2
Case: 4:17-cv-02659-AGF Doc. #: 104 Filed: 10/23/20 Page: 3 of 3 PageID #: 497




                                       /s/ Michael Pritchett
                                       Michael Pritchett, Mo Bar No. 33848
                                       Assistant Attorney General
                                       James W. LeCompte III, Mo Bar No. 72899
                                       Assistant Attorney General
                                       Missouri Attorney General’s Office
                                       P.O. Box 899
                                       Jefferson City, Missouri 65102
                                       Telephone:       (573)751-8864 (Pritchett)
                                                        (573)821-3616 (LeCompte)
                                       Fax:             (573)751-9456
                                       Email: Michael.Pritchett@ago.mo.gov
                                       Email: Wil.LeCompte@ago.mo.gov

                                      ATTORNEYS FOR DEFENDANTS
                                      RUBINO, PRESTON, AND HANSEN


                                       SCHOTTEL & ASSOCIATES, P.C.

                                       BY: /s/James W. Schottel, Jr.
                                       James W. Schottel, Jr. #51285MO
                                       906 Olive St., PH
                                       St. Louis, MO 63101
                                       (314) 421-0350
                                       (314) 421-4060 facsimile
                                       jwsj@schotteljustice.com

                                      ATTORNEY FOR PLAINTIFF
                                      LAUTHA V. ANDERSON, SR.




                                      3
